Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

            This Executive Employment Agreement ("Agreement") is made as of the
2nd day of August, 2007 (the "Effective Date") by and between INDUSTRIAL
SERVICES OF AMERICA, INC., a Florida corporation located at 7100 Grade Lane,
Building #1, Louisville, Kentucky 40213 (the "Company") and BRIAN DONAGHY, an
individual residing at 18811 Weatherford Circle, Louisville, Kentucky 40245
("the "Executive").

RECITALS

            The Company desires to employ the Executive, and the Executive
desires to be employed by the Company upon the terms and conditions set forth in
this Agreement.

            NOW THEREFORE,  in consideration of (a) the Executive's employment
with the Company as its President and Chief Operating Officer, (b) the
compensation paid to the Executive and the benefits provided to the Executive in
connection with such employment, (c) the Executive's use of the equipment,
supplies, facilities and other resources of the Company and (d) the opportunity
provided to Executive by the Company to acquire or use information relating to
or based upon the Company's business and to work and develop in the industry and
lines of business engaged in by the Company from time-to-time or for which the
Executive is hereby employed hereunder, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

INTERPRETATION OF THIS AGREEMENT

            Article 1.1        Defined Terms.  As used herein, capitalized terms
when used in this Agreement shall have the meanings set forth in Annex 1
attached hereto and made a part hereof and as defined in this Agreement.

            Article 1.2        Interpretation.  The words "herein," "hereof,"
"hereunder" and other words of similar import refer to this Agreement and not
any particular section, paragraph, subparagraph or clause contained in this
Agreement.  Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and the plural, and
pronouns stated in masculine, feminine or neuter gender shall include the
masculine, feminine and the neuter.

 

ARTICLE 2

TERM OF EMPLOYMENT

            ARTICLE 2.1 Duration.  The Company agrees to employ the Executive,
and the Executive agrees to be so employed for an Initial Term ("Initial Term")
commencing on the Effective Date of this Agreement, and ending on the
Termination Date (as defined below) or December 31, 2011, whichever shall first
occur.  The Executive's employment may be terminated earlier or renewed, as
herein provided, pursuant to this Article.  At any time more than ninety (90)
days prior to the expiration of the Initial Term or any Renewal term,
respectively, either the Company or Executive may give notice of nonrenewal and
this Agreement shall terminate at the end of such term.  If a notice of
nonrenewal is not given, Executive's employment under the terms of this
Agreement shall be extended for an additional one year period.  (The one year
period shall be defined as commencing on the fifth anniversary of the Effective
Date and continuing for the next three hundred and sixty five (365) consecutive
calendar days.)

            ARTICLE 2.2  Termination.     The Executive's employment may be
terminated on any one or more of the following dates:  (a) the date specified in
a Notice of Termination given by the Executive in connection with his voluntary
termination (which shall not be less than thirty (30) days from the date such
Notice of Termination is given, unless a shorter period is subsequently
requested by the Company after receipt of such Notice of Termination); (b) the
date specified in a Notice of Termination given by the Board of Directors of the
Company to the Executive stating that the Executive's employment is being
Terminated for Cause; (c) the date specified in a Notice of Termination given by
the Board of Directors to the Executive stating that the Executive's employment
with the Company is terminated without cause; (d) the date of the Executive's
death; or (e) the date specified in a Notice of Termination given by the Company
at a time after which the Executive has become Incapacitated in connection with
a termination of the Executive's employment by reason of his Incapacity.  Except
as provided in Article 2.4, all obligations of the Company to Executive shall
terminate as of the Termination Date.

            ARTICLE 2.3 Salary and Benefits.  During the Employment Period:

            ARTICLE 2.3.1           The Company will pay the Executive a Base
Salary at the rate of $3,000 per week ("Base Salary"), payable in installments
consistent with the Company's normal payroll schedule, subject to applicable
withholding and other taxes and other required deductions for welfare, fringe
benefits and withholding and those deductions requested by Executive.  Effective
the 1st day of January in 2009 and every subsequent year during the Initial
Term, the Base Salary shall be increased by the cost of living index increase
for the Metropolitan Louisville area.  However, in no event shall Executive's
Base Salary be decreased as a result of a decrease in said cost of living index.

            ARTICLE 2.3.2           Upon execution of this Agreement, Executive
shall receive a signing bonus of twenty thousand (20,000) shares of the
Company's common stock, subject to all other terms and conditions of this
Agreement.

            ARTICLE 2.3.3           The Executive will be entitled to
participate in all medical and hospitalization, group life insurance,
retirement, and any and all other welfare and fringe benefit plan as are from
time to time provided by the Company to its executive employees, subject to the
provisions of such plans, including, without limitation, eligibility criteria
and contribution requirements, as the same may be in effect from time to time. 
The Company shall provide Executive with a term life insurance policy with a
death benefit not to exceed $50,000.00, with the Executive to name his
beneficiary(ies).

            ARTICLE 2.3.4           The Executive will be entitled to a maximum
of three (3) weeks paid vacation during each calendar year (prorated for any
partial year during the term) commencing in 2007 to be taken at such times and
intervals as shall be determined by the Executive, and approved by the Chief
Executive Officer of the Company, which approval shall not be unreasonably
withheld and provided that the timing of such vacation shall not interfere with
the Executive's performance of his duties hereunder.  Unused vacation shall not
be accrued or reimbursed to Executive.

            ARTICLE 2.3.5           The Executive shall be entitled to
reimbursement of reasonable business expenses incurred by the Executive (subject
to Executive's submission of appropriate substantiation in accordance with the
rules in place for other executives of the Company).  In addition thereto, and
not in substitution thereof, the Company shall provide Executive with a monthly
car payment allowance (the amount of which shall not exceed $1,000.00 per month)
which shall be used by Executive to acquire an automobile selected by the
Executive, with the  concurrence of the Company, for use by the Executive during
his employment by the Company.  All normal operating expenses incurred in
connection with the operation of the automobile shall be borne by the
Executive.  The Executive shall, at his own expense, provide for comprehensive
insurance coverage for the vehicle, naming Company as a named insured. 
Executive shall be responsible for any damage due to neglect or misuse by
Executive.

            ARTICLE 2.3.6           During the Initial Term of this Agreement
Executive shall be entitled to receive twenty thousand (20,000) shares of the
Company's common stock, delivery by Company to the Executive no later than April
1, following the close of Company's books for the previous calendar year,
provided that the following conditions have been met: (i) the Executive has
completed one (1) year of employment; and, (ii) the Company's EBIDTA (as
determined by Generally Accepted Accounting Principles) exceeds four million
five hundred thousand dollars ($4,500,000.00) for the applicable Measurement
Period, which shall also take into account the effect the issuance of said
shares shall have upon the calculation of the Company's EBIDTA.  In no event
whatsoever shall the entitlement of the Executive to qualify for shares of the
Company under this Agreement provide for the Executive to receive more than one
hundred thousand (100,000) shares of the common stock of the Company (including
the shares received by Executive as his signing bonus in Article 2.3.2), all of
which shall be subject to the anti-dilution provisions set forth in Article
2.3.7 below.

            ARTICLE 2.3.7           The Company represents and the Executive
acknowledges that he shall be receiving "restricted" Shares subject to a one (1)
year holding period and further subject to the provisions of Rule 144 under the
Securities Act of 1933.

Executive agrees that this Agreement and the rights, interests and benefits
under it shall not be assigned, transferred , pledged, or hypothecated in any
way by Executive or any other person claiming under Executive by virtue hereof. 
Such rights, interest or benefits shall not be subject to execution, attachment,
or similar process.  Any attempted assignment, transfer, pledge, or
hypothecation, or other disposition of the shares granted pursuant to this
Agreement or of such rights, interest, and benefits contrary to the preceding
provision, or the levy or any attachment or similar process thereupon, shall be
null and void and without any legal effect.

            The Executive represents and warrants that he is receiving the
Shares for investment and not with a view to distribution thereof and
understands and acknowledges that in the absence of an effective Registration
Statement as to the Shares the Stock Certificate(s) representing the Shares
shall bear the following legend:

            The Shares represented by this certificate have not been registered
or qualified for sale under the Securities Act of 1933, as amended (the "Act",
or any state securities or blue sky laws, and may not be sold, transferred or
otherwise disposed of except pursuant to an exemption from registration or
qualification there under.  The Company may require, as a condition to the
transfer of this certificate, an opinion of counsel satisfactory to the Company
to the effect that such transfer will not be in violation of the Act or any such
laws.

            The number of shares of Common Stock (the "Shares") shall be
proportionately increased in the event that the Company causes to be issued
additional Shares in the form of a stock dividend, stock splits or other such
reclassification; or conversely, proportionately decreased in the event of a
reverse split or reclassification.

            ARTICLE 2.4              Severance Pay.

            ARTICLE 2.4.1           (a)  If the Executive's employment ends as
the result of a Termination Without Cause, the Executive shall be entitled to
receive his Base Salary and Welfare Plan Benefits (as defined below) through the
Initial Term or Renewal Term, as applicable.  In addition, Executive is entitled
to receive the Company's common stock to which Executive would be otherwise
entitled under and upon satisfaction of the conditions set forth in Article
2.3.6 throughout the Initial Term;

                                    (b)  If the Executive's employment ends as
the result of Executive's Incapacity, Executive shall be entitled to receive
either available worker's compensation benefits or insured benefits as provided
by the Company's disability policy.  In addition, Executive is entitled to
receive the Company's common stock to which Executive would be otherwise
entitled under and upon satisfaction of the conditions set forth in Article
2.3.6 for the year in which Executive's employment terminates as the result of
Executive's Incapacity (and shall not be entitled to receive any additional
common stock for any years after the year in which Executive's employment
terminated as the result of Executive's Incapacity);

                                    (c)  If the Executive's employment ends as
the result of the death of Executive, Executive shall be entitled to receive his
Base Salary and Welfare Plan Benefits through the date of death.  In addition,
Executive (or his estate) is entitled to receive the Company's common stock to
which Executive would be otherwise entitled under and upon satisfaction of the
conditions set forth in Article 2.3.6 for the year in which Executive's
employment terminates as the result of Executive's death (and shall not be
entitled to receive any additional common stock for any years after the year in
which Executive's employment terminated as the result of Executive's death);

                                    (d)  If the Executive's employment ends as
the result of Voluntary Termination, Executive shall be entitled to receive his
Base Salary and Welfare Plan Benefits through the Termination Date.  In
addition, Executive is entitled to receive the Company's common stock to which
Executive would be otherwise entitled under and upon satisfaction of the
conditions set forth in Article 2.3.6 for the year in which Executive's
employment terminates as the result of Voluntary Termination (and shall not be
entitled to receive any additional common stock for any years after the year in
which Executive's employment terminated as the result of Voluntary Termination);
or

                                    (e)  If the Executive's employment ends as
the result of Termination for Cause, Executive shall be entitled to receive his
Base Salary and Welfare Plan Benefits through the Termination Date.  In
addition, Executive is entitled to receive the Company's common stock to which
Executive would be otherwise entitled under and upon satisfaction of the
conditions set forth in Article 2.3.6 for the year in which Executive's
employment terminates as the result of Termination for Cause (and shall not be
entitled to receive any additional common stock for any years after the year in
which Executive's employment terminated as the result of Termination for Cause).

            ARTICLE 2.4.2           In those instances where the Company owes
Executive payments after the Termination Date, the payments to be made by the
Company to the Executive under this Article 2.4 shall be made in installments,
and on the payment dates, during the Severance Period (as defined below) on
which Base Salary would have otherwise been paid had the Executive's employment
not been terminated.  Upon the making of the last of such payment, the Company
will have no further Severance Payment obligation to the Executive.  All payment
shall be subject to applicable withholding and other taxes.

            ARTICLE 2.4.3           For so long as the Company is required to
make the severance payments described in this Article 2.4 (the "Severance
Period") and subject to the provisions of Article 2.4.4 below, the Company will,
in addition to such payment, provide or arrange to provide the Executive with
benefits substantially similar to those which the Executive was receiving or
entitled to receive under the Company's life, accident, dental and group health
insurance plans, 401K, FSA or any similar health or welfare plans in which the
Executive was participating immediately prior to the Termination Date ("Welfare
Plan Benefits") at a cost to the Company which is not greater than the cost to
him in effect immediately prior to the Termination Date; provided, that to the
extent any such coverage is prohibited, whether by contract, any judicial or
legislative authority or otherwise, the Company shall in its sole discretion
make alternative arrangements to provide the Executive with Welfare Plan
Benefits or provide the Executive with a payment in an amount equal to the cost
to the Company of purchasing the Welfare Plan Benefits immediately prior to the
Termination Date.  Benefits otherwise receivable by the Executive pursuant to
the preceding sentence shall be reduced to the extent comparable benefits are
actually received from another employer by the Executive's participation in, or
receipt of, any such comparable benefits. 

            ARTICLE 2.4.4           The Executive's right to receive, and the
Company's obligation to pay and provide any of the payments and benefits
provided for in this Article 2.4 shall be subject to (a) the Executive's
compliance with, and observance of, all of the Executive's obligations under
this Agreement that continue beyond the Termination Date, and (b) the
Executive's execution, delivery, and non-revocation of, and performance under, a
general release in favor of the Company and its Affiliates in a form attached
hereto as Exhibit "B".

ARTICLE 3

PROPERTY AND BUSINESS OF THE COMPANY

            ARTICLE 3.1              Nondisclosure.  During the Employment
Period and during the periods described in the last sentence of this Article
3.1, the Executive (a) will receive and hold all Company information in trust
and in strict confidence, (b) will not disclose and will use commercially
reasonable efforts to protect Company information from disclosure, (c) will not,
directly or indirectly, use or assist other to use any Confidential Information,
and (d) will not, directly or indirectly, use, disseminate or otherwise disclose
any Company information or Confidential Information to any third party, except
in the case of each of (a) through (d) above, as required by the Executive's
duties in the course of his employment by the Company or as required by
applicable law.  The provisions of this Article 3.1 shall survive the
Termination Date.

            ARTICLE 3.2              Books and Records.  All books, records,
reports, writings, notes, inventions, notebooks, computer programs, sketches,
drawings, blueprints, prototypes, formulas, patents, photographs, negatives,
models, equipment, chemicals, reproductions, proposal, flow sheets, supply
contract, customer lists and other documents and/or things relating to the
business of the Company, its Affiliates or any of their respective Subsidiaries
(including but not limited to any of the same embodying or relating to any
actual Confidential information or trade secrets), whether prepared by the
Executive or otherwise coming into the Executive's possession, shall be the
exclusive property of the Company, its Affiliates or such possession, shall be
the exclusive property of the Company, its Affiliates or such Subsidiary, as the
case may be (all of which is defined herein as "Confidential Information"), and
shall not be copied, duplicated, replicated, transformed, modified or removed
from the premises of the Company except pursuant to the Company on the
termination Date or on the Company's request at any time.

            ARTICLE 3.3              Inventions and Patents.  The Executive
agrees that all inventions, innovations or improvements related to the Company's
or any of its respective Subsidiaries' method of conducting its business
(including new contributions, improvements, ideas and discoveries, whether
patentable or not) conceived or made by him during the Employment Period with
the Company belong to the Company and the Executive hereby assigns all of such
inventions, innovations and improvements, contributions, idea and discoveries to
the Company.  The Executive will promptly disclose such inventions, innovations
and improvements, contributions, ideas and discoveries to the Board and perform
all actions reasonably requested by the Board to establish and confirm such
ownership in the Company.

            ARTICLE 3.4              Non-Competition.        During the
Employment period (which shall be deemed to include the Severance Period, if
any, for purposes of this Article 3) and for a period of twelve (12) months from
and after the later of the last payment made during the Severance Period or the
Termination Date (collectively, the "Non-Competition Period"), the Executive
will not directly or indirectly, (i) engage in any business which is the same or
substantially the same as any business of the Company (the "Restricted
Business") as of the date of the Executive's termination, or (ii) have any
interest in any other business venture, whether as a debt or equity holder,
employee, officer, director, director, member, manager, partner, agent, security
holder, consultant or otherwise, that directly or indirectly is engaged in the
Restricted Business, within fifty (50) direct miles of any geographic area in
which the Company, its Affiliates or any of their respective Subsidiaries,
engage in the Company's business operations as of the Termination Date. 
Provided, that nothing in Article 3.4 shall be deemed to prevent the Executive
from acquiring and owning solely as a passive investment, equity securities
(including options to purchase equity securities) in an aggregate of less than
three percent (3%) in the aggregate of the equity securities of any class of any
issuer that are registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, and are listed or admitted for trading on any United
States national securities exchange or are quoted on the National Association of
Securities Dealer Automated Quotations System or any similar system of automated
dissemination of quotations of securities prices in common use, or so long as
the Executive is not a member of any "control group" (within the meaning of the
rules and regulation of the United States Securities and Exchange Commission) of
any such issuer.

            ARTICLE 3.5              Non-Solicitation of Employees.  During the
Non-Competition Period, the Executive shall not, directly or indirectly, (a)
solicit for employment or employ (or attempt to solicit for employment or
employ), for the Executive or on behalf of any other Person (other than the
Company or any of its respective Subsidiaries) provided that nothing shall
prevent the Executive from making a general solicitation not targeted at the
Company's or any of its respective Subsidiaries' employees, any employee of the
Company, its Affiliates or any of their respective Subsidiaries, or any Person
who was such an employee during a one year (1) period preceding or succeeding
the Termination Date, or (b) otherwise encourage any such employee to leave his
or her employment with the Company, its Affiliates or any of their respective
Subsidiaries.

            ARTICLE 3.6              Non-Solicitations of Others.      During
the Non-Competition Period, the Executive shall not, directly or indirectly, (a)
solicit, call on, or transact or engage in the Restricted Business with (or
attempt to do any of the foregoing with respect to) any customer, distributor,
vendor, supplier or agent with whom the Company, its Affiliates or any of their
respective Subsidiaries shall have dealt, or that the Company, its Affiliates or
any of their respective Subsidiaries shall have actively sought to deal, at any
time during a one year (1) period preceding or succeeding Executive's
Termination Date for or on behalf of the Executive or any other Person (other
than the Company, its Affiliates or any of their respective Subsidiaries) in
connection with a Restricted Business or (b) encourage any such customer,
distributor, vendor, supplier or agent to cease, in whole or in part, its
business relationship with the Company, its Affiliates or any of their
respective Subsidiaries.

            ARTICLE 3.7              Covenants Reasonable.  The Executive
acknowledges and agrees that the covenants provided for in this Article 3 are
reasonable and necessary in terms of scope, duration, area, business and all
other matters to protect the Company's and its respective Subsidiaries'
legitimate business interests, which include, among others, protecting (a)
valuable confidential business information, (b) substantial relationships with
customers throughout the Restricted Area and (c) goodwill with customers,
employees, distributors, suppliers and vendors associated with respective
businesses.

            ARTICLE 3.8              Construction; Enforceability.  To the
extent that any provision contained in this Article 3 may later be adjudicated
by a court to be too broad to be enforced with respect to such provision's
scope, duration, area, line of business or any other matter, such area, line of
business or other matter, as  the case may be, so as to be valid and enforceable
to the maximum extent compatible with the applicable laws of such jurisdiction
and this Article 3 as drafted, such amendment is only to apply with respect to
the operation of such provision in the applicable jurisdiction in which such
adjudication is made.

ARTICLE 4

MISCELLANEOUS

            ARTICLE 4.1              Notices.  Any notice, request, demand,
claim or other communication hereunder that is required to be made in writing
shall be deemed duly given on the fifth (5th) business day after if it sent by
registered or certified mail, return receipt requested, postage prepaid, or, on
the next business day after it is sent by a reputable overnight courier such as
Federal Express, and addressed to the intended recipient as set forth below:

 

If to the Executive:

To the Executive's last known address as set forth in the Company's payroll
records.

With a Copy to:

Stuart L. Adams, Jr.

8009 New LaGrange Road, Suite 1

Louisville, KY  40222

If to the Company:

Industrial Services of America, Inc.

7100 Grade Lane

Louisville, KY  40213

Attention:  Alan Schroering

With a copy to:

Bruce D. Atherton

Bruce D. Atherton & Associates, PLLC

455 South Fourth Street

Starks Building, Suite 1450

Louisville, KY  40202

 

            Either  party hereto may send any notice, request demand, claim or
other communication hereunder to the intended recipient at the address set forth
above using any other means (including personal delivery messenger service,
telecopy, telex, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communications shall be deemed to have been duly given
unless and until it actually is received by the intended recipient; provided,
that such communication is also sent by registered or certified mail or by
reputable overnight courier within five business days of the original
communication.  Either party hereto may change the address to which notices,
requests, demand, claims, and other communications here under are to be
delivered by giving the other party notice in the manner herein set forth.

            ARTICLE 4.2              Severability.      Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or such application in any
other jurisdiction, but this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein; provided, that if any of the provisions shall be
deemed of Article 3 are held to be invalid, illegal or unenforceable, then such
provision shall be deemed amended in the manner and to the extent provided for
Article 3.8 above.

            ARTICLE 4.3              Complete Agreement.  This Agreement and all
exhibits and annexes attached hereto embody the complete agreement and
understanding among the parties relating to the subject matter hereof and
supersedes and preempts any prior understanding, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

            ARTICLE 4.4              Counterparts.  This Agreement may be
executed on separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.  Any
telecopied signature shall be deemed a manually executed and delivered original.

            ARTICLE 4.5              Successors and Assigns.  This Agreement may
not be assigned by either the Company or the Executive, except that the Company
may assign the Agreement to a Person who purchases all or substantially all of
the assets of the Company, by merger or asset purchase or lease agreement. 
Subject to the preceding sentence, this Agreement is intended to bind and inure
to the benefit of and be enforceable by the Executive and the Company and their
respective successors and assigns (and, in the case of the Executive, heirs and
personal representatives), except that (a) Executive may not assign any of his
rights or delegate any of his obligations hereunder and (b) if this Agreement is
assigned by the Company in connection with the assignment of all or
substantially all of the Company's assets, the terms "Restricted Business,"
"Restricted Area", "business" and other terms that govern the scope of the
restrictions on the Executive's conduct will be defined with reference to the
business of the Company at the time of such assignment or Termination Date,
whichever shall first occur, and will not be expanded by virtue of the
assignment of this Agreement by the Company.

            ARTICLE 4.6              Equitable Remedies.     The Executive
acknowledges    and agrees that the Company would not have an adequate remedy at
law in the event of the provisions of Article 3 set above are not performed in
accordance with their specific terms, or are breached or are threatened to be
breached.  Accordingly, the Executive agrees that the Company shall be entitled,
in addition to any other rights and remedies which may be available to it, to an
injunction or injunctions to prevent breaches of Article 3 above and to enforce
specifically the terms and provisions thereof in any action instituted in any
court of competent jurisdiction, and without any requirement to post a bond or
other security.

            ARTICLE 4.7              Choice of Law:  Jurisdiction and Venue. 
This Agreement shall be governed and construed in accordance with the law of the
Commonwealth of Kentucky without regard to conflicts of laws principles thereof
and all questions concerning the validity and construction hereof shall be
determined in accordance with the law of said state.

            ARTICLE 4.8              Dispute Resolution.

            Article 4.8.1     In consideration of the compensation and benefits
paid to Executive by the Company, the receipt and sufficiency of which is hereby
acknowledged, and for other good and valuable consideration, Executive agrees
that all legal claims or disputes arising out of or related to Executive's
employment and/or termination with the Company must be submitted to binding
arbitration and that binding arbitration will be the sole and exclusive final
remedy for resolving any such claim or dispute.  Executive also agrees that any
arbitration between the Company and Executive is of an individual claim and that
any claim subject to arbitration will not be arbitrated on a class-wide basis. 
Executive agrees that the American Arbitration Association in accordance with
its National Rules for the resolution of Employment Disputes shall administer
any arbitration between the Company and Executive and judgment on the award
rendered by the Arbitrator may be entered in any court having jurisdiction
thereof.  Such arbitration shall take place in the City of Louisville, in the
Commonwealth of Kentucky.  The Company and the Executive shall share equally in
the administrative fees for arbitration such as filing fees, hearing fees, and
hearing room rental fees.

            Legally protected rights covered by this Article 4.8, regarding
Dispute Resolution, are all legal claims arising out of or relating to
employment with the Company, including:  claims for wages or other compensation;
claims for breach of any contract, covenant or warranty (expressed or implied);
tort claims (including, but not limited to, claims for physical, mental or
psychological injury, but excluding statutory workers compensation claims);
claims for wrongful termination; sexual harassment; discrimination (including,
but not limited to, claims based upon race, sex, religion, national origin, age,
medical condition or disability whether under federal, state or local law);
claims for benefits or claims for damages or other remedies under any employee
benefit program sponsored by the Company (after exhausting administrative
remedies under the terms of such plans); "whistleblower" claims under any
federal, state, or other governmental law, statute,  regulation or ordinance;
and claims for retaliation under any law, statute, regulation or ordinance,
including retaliation under any worker compensation law or regulation; and
claims arising out of or relating to any employment contract (including this
Agreement), employment applications, the Company's personnel manuals or policy
statements, or any other employment agreements.

            Executive understands and agrees that by entering into this
Agreement, Executive anticipates gaining the benefits of a speedy, impartial
dispute resolution procedure.

            4.8.2  Executive understands and agrees that the Company is engaged
in transactions involving interstate commerce and the Executive's employment
involves such commerce.  Executive agrees that the Federal Arbitration Act shall
govern the interpretation, enforcement, and proceeding under this Agreement. 
Any decision of the arbitrator shall be enforceable in any federal or state
court of competent jurisdiction located in the County of Jefferson, State of
Kentucky and each party irrevocably submits to the personal and exclusive
jurisdiction of such court.

            4.8.3  Executive understands and agrees that the provisions of the
Agreement are severable and, should any provision be held unenforceable, all
others will remain valid, binding and fully enforceable.  Executive agrees that
the arbitrator, and not any federal, state, or local court or agency shall have
the exclusive authority to resolve any dispute relating to the interpretation,
arbitrability, applicability, enforceability or formation of this Agreement,
including, but not limited to, any claim that all or any part of this Agreement
is void or voidable.  If a court should determine that arbitration under this
Agreement is not the exclusive, final, and binding method for the Company and
the Executive to resolve disputes and/or that the decision and award of the
arbitrator is not final and binding as to some or all of the Executive's claims,
the Executive must submit his claim to arbitration and pursue the arbitration to
conclusion before filing or pursuing any legal, equitable, or other legal
proceeding for any eligible claim in a court of competent jurisdiction.

            4.8.4    This Agreement to arbitrate shall survive the termination
of Executive's employment.  It can only be revoked or modified by mutual consent
evidenced by a writing signed by both parties that specifically state their
intent to revoke or modify this Agreement.

            ARTICLE 4.9              Amendment and Waivers.  No provisions of
this Agreement may be amended or waived without the prior written consent of the
parties hereto.  The waiver by either party to this Agreement of a breach of any
provision of this Agreement shall both be construed or operate as a waiver of
any preceding or succeeding breach of the same or any other term or provision or
as a waiver of any contemporaneous breach of any other term or provision or as a
continuing waiver of the same or any other term or provision.

            ARTICLE 4.10            Business Days.  Whenever the terms of this
Agreement call for the performance of a specific act on a specified date, which
date falls on a Saturday, Sunday or legal holiday, the date for the performance
of such act shall be postponed to the next succeeding regular business day
following such Saturday, Sunday or legal holiday.

            ARTICLE 4.11            No Third Party Beneficiary.  Except for the
parties to this Agreement and their respective successors and assigns, heirs and
personal representatives nothing expressed or implied in this Agreement is
intended, or will be construed, to confer upon or give any person other than the
parties hereto and their respective successors and assigns any rights or
remedies under or by reason of this Agreement.

 

[THE REMAINDER OF THIS PAGE

IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first above written.

 

EXECUTIVE

INDUSTRIAL SERVICES OF AMERICA, INC.

       

/s/ Brian Donaghy

By: 

/s/ Harry Kletter

Brian Donaghy

     

Title:

CEO

 

--------------------------------------------------------------------------------

 

            The Board of Directors of INDUSTRIAL SERVICES OF AMERICA, INC. does
hereby authorize and ratify the execution of the Executive Employment Agreement
by a duly authorized representative of the corporation this 2nd day of August
2007.

 

/s/ Harry Kletter

 

/s/ Orson Oliver

Harry Kletter, Chairman

 

Orson Oliver, Vice Chairman

           

/s/ Richard Ferguson

 

/s/ Roman Epelbaum

Richard Ferguson

 

Roman Epelbaum

           

/s/ Albert Cozzi

   

Albert Cozzi

   

 

--------------------------------------------------------------------------------

 

ANNEX 1

1.  Agreement: 

            Shall mean the Executive Employment Agreement executed by Industrial
Services of America, Inc. and Brian Donaghy effective August 2, 2007, hiring
Brian Donaghy as Chief Operating Officer and President.

2.  Company:

            Industrial Services of America, Inc., a Florida corporation, with
its principle place of business located at 7100 Grade Lane, Louisville Kentucky.

3.  Effective Date:

            August 2, 2007

4.  Employment Period: 

            August 2, 2007, until December 31, 2011, unless otherwise terminated
pursuant to the terms and conditions of the Agreement.

5.  Executive:

            Brian Donaghy.

6.  Initial Term:

            August 2, 2007 until December 31, 2011, unless otherwise terminated
pursuant to the terms and conditions of the Agreement.

7.  Incapacitation, Incapacitated, Incapacity:

            Shall mean that a qualified physician attending the Executive shall
have determined that said Executive is unable to attend to his personal affairs
or the business affairs of the Company on a day-to-day basis or a Court of
Competent jurisdiction determines the Executive is unable to fulfill his duties
to the Company under the Agreement.

8.  Measurement Period:

            Shall mean each calendar year commencing on January 1, 2008 and
ending on December 31, 2008, and each calendar year thereafter through calendar
year 2011.

9.  Notice of Termination: 

            A written notice from Executive (in the case of Voluntary
Termination) or Company (in the case of Termination due to Incapacity) to the
other party designating the basis for termination of Executive, the Termination
Date as provided and addressed in conformity with Articles 2.2 and 4.1 of the
Agreement.

10.  Renewal Term:

            All automatic renewals of the terms and conditions of the Agreement
on a calendar year basis, commencing on January 1, 2012, and ending December 31,
2012, and continuing each calendar year thereafter until terminated by either
party in conformity with the Agreement.

11.  Termination Date:

            The date of termination designated in any Notice of Termination.

12.  Termination for Cause:

            Shall mean the termination of the Executive for:

            a.         Failing or refusing to follow the legal instructions or
resolutions of the Board of Directors of the Company;

            b.         Failing or refusing to follow the legal instructions of
the Chief Executive Office of the Company;

            c.         Absenteeism from the Company in violation of the terms
and conditions of the Agreement;

            d.         Violation of any term or condition of this Agreement;

            e.         Violation of any securities law (federal or state) during
the term of this Agreement;

            f.          Any branch of Executive's duty of loyalty or fulfilling
duty to the Company; or

            g.         Failure of the Executive to act in accordance with the
terms of the Company handbook in all material respects.

13.  Termination Without Cause:

            The Company's issuances of a Notice of Termination of the Executive
for any reason other than any of those bases for termination set forth in
paragraph 12, entitled Termination for Cause.

14.  Voluntary Termination:

            The Executive's issuance of a Notice of Termination to the Company
for any reason.

--------------------------------------------------------------------------------

 

EXHIBIT B

Not Available

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------